                            UNITED STATES DISTRICT COURT
                                                      RT
                               DISTRICT OF NEW JERSEY

UNITED STATES v. ROBERT PICKETT, Crim. No. 21-252
                                             -252
                                              252

                                   PE TI T IO N FOR
                       WRI T       OF    HA BE A S C OR PU S

( X ) Ad Prosequendum                         ( ) Ad Testificandum

1. Robert Pickett; SBI: 351530E; FBI: 740368FD4; DOB: 9/8/1992 (hereinafter the ADetainee@)
is now confined at Northern State Prison

2.   The Detainee is

      charged in this District by: (X) Indictment   ( ) Information   ( ) Complaint

              with a violation of 18 USC §922(g)(1).


3. The Detainee will return to the custody of the detaining facility upon termination of
proceedings.


4. The Detainee will be required at United States District Court, in Newark, New Jersey,
before the Hon. Susan D. Wigenton on Wednesday, June 30, 2021, at 11:00 a.m., for a Status
Conference via Zoom in the above-captioned case. A Writ of Habeas Corpus should issue
for that purpose.




DATED: June 23, 2021
                                                     Cassye Cole
                                                     Assistant U.S. Attorney
                                                     Petitioner
                                         OR D ER
Let the Writ Issue.

DATED: 6/23/2021



                                                   Hon. Susan D. Wigenton, U.S.D.J.


                      WRI T       OF     HA BE A S       CORPUS

The United States of America to Warden of the Northern State Prison

WE COMMAND YOU that you have the body of

               Robert Pickett; SBI: 351530E; FBI: 740368FD4; DOB: 9/8/1992

in the custody of the Northern State Prison be brought to the United States District Court,
before the Hon. Susan D. Wigenton on Wednesday, June 30, 2021, at 11:00 a.m., for a Status
Conference via video-conference in the above-captioned case in the above-captioned matter.

Immediately upon completion of the proceedings, the Detainee will be returned to said
place of confinement in safe and secure conduct.



              WITNESS the Honorable Susan D. Wigenton
              United States District Judge
              Newark, New Jersey



DATED: 6/23/2021                            WILLIAM T. WALSH
                                            Clerk of the U.S. District Court
                                            for the District of New Jersey


                                            Per:   Carmen D. Soto
                                                   Deputy Clerk
